SECOND AMENDMENT TO GRANT HARTFORD OPTION AGREEMENT

THIS SECOND AMENDMENT TO OPTION AGREEMENT is made as of the 28th day of June,
2010.

BETWEEN

COMMONWEALTH RESOURCES, L.L.C, (hereinafter referred to as "Commonwealth"), a
limited liability company organized and existing under the laws of the State of
Montana, whose mailing address is 2620 Connery Way, Missoula, Montana 59808;

 

 

AND

GRANT HARTFORD CORPORATION (hereinafter referred to as "GHC"), a corporation
organized and existing under the laws of the State of Montana, whose mailing
address is 2620 Connery Way, Missoula, Montana 59808.

          WHEREAS, the parties hereto entered into an Option Agreement on or
about the 1th day of June, 2007; and

          WHEREAS, the parties hereto entered into an Amendment to said Option
Agreement on or about the 24th day of January, 2008, whereby Article 3.1(d) of
the said Option Agreement was amended; and

          WHEREAS, the parties believe it is in their mutual best interests to
make certain amendments to Articles 2 and 3 of said Option Agreement to
encourage satisfactory capital-raising to develop the properties involved in the
Option Agreement;

          NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants herein contained and other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that the following amendments to the said Option Agreement are
hereby agreed to and made effective as of the date first set forth above,
to-wit:

          1.   Amendment to Articles 2.2, 2.3 and 2.4 of Option
Agreement.   Articles 2.2, 2.3 and 2.4 of the said Option Agreement shall be and
hereby are amended to read as follows:

2.2

GHC's option shall be for a term of ten (10) years from the date of this
Agreement, provided no default in performance of its obligations with regard to
the Option continues past the time provided herein for cure of such default.

2.3

GHC's option may be exercised at any time prior to 11:59 p.m., June 14, 2017,
provided all required actions have been timely taken, and, if not exercised,
shall expire at 11:59 p.m., June 14, 2017.

 

Second Amendment To Grant Hartford Option Agreement



Page 1 of 4



--------------------------------------------------------------------------------

 

2.4

Pursuant and subject to the terms of this Agreement and the Mineral Lease
between the parties executed on even date herewith, Commonwealth hereby grants
to GHC, its servants, agents and independent contractors, subject to
Commonwealth's activities conducted in accordance under Article 9, the sole,
exclusive and irrevocable right and option to:

 

 

 

 

(a)

enter upon and have immediate possession of the Property, with the exception of
all cabins and other structures having historical significance now upon said
Property and which Commonwealth considers possible candidates for use within its
historical/recreational plan or available for use as work camps; provided,
however, that GHC shall have the right to remove, after taking appropriate
measures adequately to reinforce or brace such structures to prevent further
deterioration or destruction caused by such removal, such cabins or structures
as, in the sole discretion of GHC constitute obstructions to the GHC Work Plan
to other locations designated by Commonwealth which are not located on the
Property as herein defined (subject to the later obligation to move back to
their original sites, subject to Article 4.3(b), when they no longer constitutes
obstructions to the work plan of GHC) and any such relocation would not pose a
safety or health threat;

 

 

 

 

(b)

carry out Operations on the Property as GHC may in its sole discretion determine
is within the GHC Work Program as herein defined;

 

 

 

 

(c)

bring and install on the Property and remove from time to time such buildings,
plant, machinery, equipment, tools, appliances and supplies as GHC may deem
necessary; and

 

 

 

 

(d)

remove from the Property or process onsite reasonable quantities of rock, ores,
minerals and metals and to transport the same for the purpose of sampling,
testing, assaying, processing, refining and sale; provided, however, that any
revenues derived therefrom shall be distributed among the parties, as set forth
in Article 3.1(e) herein.

          2.   Amendment to Articles 3.1(a) and 3.1(b) of Option
Agreement.   Articles 3.1(a) and 3.1(b) shall be and hereby are amended to read
as follows:

 

(a)

Upon the execution of this Agreement and on the anniversary date of the
execution of this Agreement, to and through June 15, 2014 (if the option is not
sooner exercised), pay to Commonwealth the sum of ONE HUNDRED NINETY THOUSAND &
00/100 DOLLARS ($190,000.00) in cash by wire

 

Second Amendment To Grant Hartford Option Agreement



Page 2 of 4



--------------------------------------------------------------------------------

 

 

 

transfer or cashier's check; provided, however, that the remaining unpaid
portion of the June 15, 2011 and the entirety of the June 15, 2012 payment may
be made either in cash or in-kind by way of payments to third parties for
surface improvements made for the benefit of Commonwealth, the method of such
payment being determined by mutual written agreement of the parties prior to the
making of any such payment;

 

 

 

 

(b)

On June 15, 2015 and June 15, 2016 (if the option is not sooner exercised), pay
to Commonwealth the sum of FOUR HUNDRED THOUSAND & 00/100 DOLLARS ($400,000.00)
either in cash by wire transfer or cashier's check, or in-kind by way of
payments for surface improvements made for the benefit of Commonwealth, the
method of such payments being determined by mutual written agreement of the
parties prior to the making of any such payment;

          3.   Remaining Provisions Unaltered.   All provisions of said Amended
Option Agreement not specifically amended by this instrument or the previous
Amendment or altered by necessary implication resulting from each amendment
shall remain as previously written.

 

 

 

 

 

Second Amendment To Grant Hartford Option Agreement



Page 3 of 4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

COMMONWEALTH RESOURCES, L.L.C.:

 

By:/s/Aaron L. Charlton       
    Aaron L. Charlton, Member Manager

 

GRANT HARTFORD CORPORATION:

 

By:/s/Eric Sauve       
    Eric Sauve, President

 

Second Amendment To Grant Hartford Option Agreement



Page 4 of 4

